DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Oath/Declaration
The oath or declaration filed on 09/16/2020 is acceptable.

Election/Restrictions
Applicant’s election, without traverse, of species IV: claims 1-20, in the “Response to Election / Restriction Filed” filed on 11/22/2021 is acknowledged and entered by Examiner. This office action considers claims 1-20 are thus pending for prosecution. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoefler et al (US 2009/0072274 A1; hereafter Knoefler).

Regarding claim 1. Knoefler discloses an integrated circuit (IC) comprising: 
a semiconductor substrate ( Fig 1L, substrate 100, Para [ 0015])  including a logic region ( region 110) and a memory cell region (Fig 1L, region 120, Para [ 0016]) separated by an isolation structure (Fig 1L, element 135, Para [ 0017]), wherein the isolation structure (135) extends into a top surface of the semiconductor substrate (100) and comprises dielectric material ( Para [ 0017]); a logic device (Fig 1L, element 140)  on the logic region (110); a memory device (Fig 1L, element 150, Para [ 0036]) on the memory cell region (120), wherein the memory device (150) includes a first select gate electrode (154); and a dummy select gate structure made of conductive material ( element 154, in region 130) disposed on the isolation structure (135), wherein an upper surface of the dummy select gate structure ( region 130, element 154) and an upper 

Regarding claim 2. Knoefler disclose the IC of claim 1, further comprising: Knoefler further disclose a select gate hardmask ( Fig 1L, region 110, element 170a, Para [ 0041]) over the first select gate electrode ( 144); a dummy hardmask ( region 130, 170a) over the dummy select gate structure (154); and wherein an upper surface of the select gate hardmask  (170a) and an upper surface of the dummy hardmask (170a)  have equal heights as measured from the top surface of the semiconductor substrate (100).


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4-5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-16 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
first and second floating gate electrodes respectively over the first and second channel regions; first and second control gate electrodes respectively overlying the first and second floating gate electrodes; and a first select gate electrode and a second select gate electrode respectively over the first and second channel regions, and laterally spaced from the common source/drain region respectively by the first and second floating gate electrodes; an isolation structure extending into a top surface of the semiconductor substrate and laterally separating the memory device from a logic device, the isolation structure comprising dielectric material; and a dummy select gate structure made of conductive material disposed on the isolation structure, wherein an upper surface of the dummy select gate structure and an upper surface of the first select gate electrode have equal heights as measured from the top surface of the semiconductor substrate.

Claims 17-20 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898